United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3958
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Marcus A. Wilkins,                      *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 7, 2005
                                Filed: October 12, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Marcus Wilkins pleaded guilty to being a felon in possession of firearms and
ammunition, see 18 U.S.C. § 922(g), and was sentenced to 55 months imprisonment
(later amended to 43 months) and 3 years supervised release, see 18 U.S.C.
§§ 924(a)(2) (10-year maximum prison term), 3559(a)(3) (Class C felony), 3583(b)(2)
(3-year maximum supervised release term for Class C felony). The district court1
later revoked supervised release upon Wilkins’s admission of violations; and imposed
a new sentence of 6 months imprisonment and 2 years supervised release, with special

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
conditions requiring the mental-health and drug-abuse treatment Wilkins requested.
Wilkins appeals this sentence.

      We note that both the prison term and the supervised release term were within
authorized limits, and that the district court considered appropriate factors in
imposing the revocation sentence. See 18 U.S.C. § 3583(e) (requiring consideration
of 18 U.S.C. § 3553(a) factors; authorizing up to 2 years imprisonment upon
revocation of supervised release where original offense was Class C felony),
§ 3583(h) (authorizing new period of supervised release not to exceed maximum term
of supervised release for original offense, less any prison time imposed upon
revocation of supervised release). We conclude that Wilkins’s sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-